DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 SEP 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 12 SEP 2022.  The amendment has been entered.
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 JUN 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 30 at steps (1), (2), and (3), PT values are now calculated.  There is no teaching in the specification or claims as to how a PT value is calculated (the calculation step recited earlier in the claims refers to calculation of PTs values, which appear distinct from PT values based at least on the separate presence of both terms in step (1).  The claims and specification do not provide guidance as to how a PT value is derived from the PTs calculation step.  Claims 31-33 do not correct these deficiencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 30, in each of steps (1), (2), and (3), a step of performing a plurality of solid precursor calculation steps is recited.  As defined earlier in the claim (limitation 8, which begins “a plurality of solid precursor temperature calculation steps”), each of these steps is intended to define a new PTs value.  Each of steps (1), (2) and (3) now require the solid precursor calculation steps to calculate pluralities of PT values, and step (1) additionally require the PTs value to be below the vessel set value.  There is no indication in the claims or specification as to what a PT value is or how (or if) it is related to the PTs value recited elsewhere in the claim.  With regards to step (1), this lack of connection between the calculated PT values and the PTs value renders the scope of the claim unclear.  Claims 31-33 do not correct these deficiencies.
Claim 30 recites at step (1)(c) “continuing (1)(a) until a calculated PT value from the first plurality of solid precursor temperature calculation steps is no longer increasing”.  Once calculated, each singular data point is a fixed value; a single fixed value cannot increase or decrease.  This renders the scope of the claim unclear.  Claims 31-33 do not correct this deficiency.

Response to Arguments
The amendment as presented overcomes the previously recited rejections under 35 U.S.C. 112.  However, upon further consideration, the amendment introduces new grounds for rejections under 35 U.S.C. 112 as discussed above.
Examiner notes generally that owing to the multiple elements of Claim 30 which render the scope of Claims 30-33 indefinite, drawn specifically to the calculating steps which appear to be central to the claims, no art rejections are applied at this time.  Examiner has previously indicated Hendrix ‘819, JP ‘511, and Sandhu ‘875 as references that appear to be relevant to the subject matter of the present claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712